SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM 11-K/A [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 33-6369 Full title of the Plan: Peoples Energy Corporation Employee Capital Accumulation Plan and Peoples Energy Corporation Employee Thrift Plan Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Integrys Energy Group, Inc. 130 East Randolph
